SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June 2015 Commission File Number: 001-36621 FOAMIX PHARMACEUTICALS LTD. (Translation of registrant’s name into English) 2 Holzman Street, Weizmann Science Park Rehovot, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): CONTENTS Foamix Pharmaceuticals Ltd. (the "Company") is planning to participate and present at the Jefferies 2015 Global Healthcare Conference, taking place June 1-4, 2015. In preparation for the conference, the Company has updated its investors' presentation, a copy of which is attached as Exhibit 99.1. This presentation contains, among other things, an updated estimated schedule for the clinical trials for the Company's leading product candidates. EXHIBITS Exhibit 99.1:Foamix Pharmaceuticals Ltd. Investors Presentation SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FOAMIX PHARMACEUTICALS LTD. Date: June 2 , 2015 By: /s/Meir Eini Name: Meir Eini Title: Chairman of the Board of Directors 2
